



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Madden, 2014 ONCA 135

DATE: 20140221

DOCKET: C55448

Rosenberg, MacPherson and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Terrance Madden

Appellant

David Rose, acting as duty counsel

Michael Fawcett, for the respondent

Heard:  February 18, 2014

On appeal from the sentence imposed on April 18, 2012 by
    Justice David G. Carr of the Ontario Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

The appellant appeals from the finding by Carr J. that the appellant is
    a dangerous offender and from the sentence of indeterminate detention.

[2]

The appellant submits that the sentencing judge erred by failing to
    properly address the issue of reducing the risk through the use of verifiable anti-androgen
    injections that would result in chemical castration.  The appellant argues that
    the DO designation should be set aside and be replaced by a long term offender
    designation together with an order under s. 810.2 of the
Criminal Code
.

[3]

For the following reasons we do not accept that submission and the
    appeal is dismissed.

[4]

The predicate offences that led to the DO finding occurred in 2007. The
    appellant was performing janitorial services in a rooming house in which he was
    residing.  He paid two young girls, ages seven and ten, who lived in the
    rooming house, to help him with his cleaning.  In the course of his interaction
    with them he sexually assaulted them and took photographs of the abuse.

[5]

The appellant pled guilty to two counts of sexual assault, two counts of
    making, printing or publishing child pornography and one count of disobeying a
    court order.

[6]

The offences have had a devastating psychological impact on the
    complainants.

[7]

At the DO hearing, the prosecution led evidence of the appellants
    extensive involvement with the criminal justice system, an involvement that
    started in 1976.  The appellants criminal record includes 23 convictions for
    sexual offences including sexual assault, sexual interference, invitation to
    sexual touching and indecent act.

[8]

The appellant has been diagnosed as a pedophile with a number of
    additional psychiatric conditions including having a borderline personality
    disorder.  The only chance of imposing a LTO on him instead of an indeterminate
    sentence hinges on the proposition that the appellant could be controlled by
    anti-androgen injections.

[9]

The sentencing judge found that control through these injections was
    speculative. His reasons for this finding are, in our view, supported by the
    record.  They include the fact that chemical castration is only effective if
    the appellant continues to take his sex drive medication. At any time the appellant
    can stop taking his medication as he has many times in the past. Surgical
    castration is not reliable as it can be reversed through the consumption of
    drugs such as viagra.

[10]

We
    are satisfied that the sentencing judge did not err in assessing the evidence
    on the anti-androgen issues and concluding that the risk the appellant poses is
    significant and continuous and that neither the passage of time nor treatment
    can reduce this risk to an acceptable level. The appellant has been found to be
    manipulative.  He appears co-operative when dealing with psychiatrists and
    others and has participated in extensive therapy.  However, the evidence is
    clear that the appellant invariably returns to a course of conduct that involves
    his going off his medication and his committing further serious personal injury
    offences.

[11]

We
    reject the appellants suggestion that the risk he poses could be controlled by
    setting aside the DO designation and substituting a LTO designation together
    with an order under s. 810.2 of the
Code
.

[12]

In
    order to qualify as a LTO the court must be satisfied under s. 753.1(1)(c) that
    there must be a reasonable possibility that the risk the offender poses will be
    controlled within the duration of the LTO sentence.

[13]

The
    evidence in this case is that the appellant will not be controlled within the
    duration of the sentence. His condition is intractable and he will be a risk
    throughout his lifetime. As a result, he does not meet the long-term offender
    criteria.

[14]

We
    do not accept the appellants proposition that the risk can be controlled by
    the addition of an order under s. 810.2 of the
Code
. A s. 810.2 order
    is a form of recognizance that requires an offender to maintain certain
    necessary conditions following his term of long-term supervision or face
    re-incarceration.

[15]

The
    relationship between a s. 810.2 order and the availability of a LTO was
    examined in detail by Moldaver J.A. in
R. v. D.V.B
., 2010
    ONCA 291. In
D.V.B
., a sex offender was designated a dangerous
    offender. He appealed his designation on the basis that the sentencing judge
    erred in declaring him a dangerous offender instead of a long-term offender.
    The appellant argued that to be a LTO instead of a DO, there need only be a
    reasonable possibility that the risk posed would be controlled during the
    currency of the long-term sentence. If the risk of reoffending thereafter were
    to revert back to a substantial risk, s. 810.2 of the
Criminal Code
was
    the mechanism chosen by Parliament to address the problem. (para. 40).

[16]

In
D.V.B
.,
    Moldaver J.A., writing for a unanimous panel of this court, rejected this
    argument.  At para. 56 he explained:

I do not
    take from the fact that s. 810.2 came into force at the same time as the
    long-term offender provisions that Parliament... intended to off-load on to s.
    810.2 the important task of protecting the community from people who are highly
    dangerous and who have been unable to satisfy the relatively modest
    requirements of s. 753.1(1)(c). In my view, s. 810.2 does not contain the clout
    needed to shoulder that burden, nor does it provide for the machinery needed to
    process the never-ending stream of annual hearings that would result. In the
    context of the long-term offender regime, I prefer instead to view s. 810.2 as
    a safety valve that Parliament put into place to address those cases where the
    optimistic outcome envisaged by s. 753.1(1)(c) turns out to be unwarranted.

[17]

In
    short, if persons who are otherwise highly dangerous, cannot meet the
    relatively modest requirements of s. 753.1(1)(c) in the generous timeframe
    allotted by Parliament they should be declared dangerous offenders and given
    an indeterminate sentence. (
D.V.B
., at para. 58) This remains the
    state of the law in Ontario. In the circumstances of this case, a s. 810.2
    order cannot be used as a stop-gap.

[18]

The
    psychiatric and other evidence at the dangerous offender hearing overwhelmingly
    established that the appellant is a dangerous offender and that an
    indeterminate sentence is the only possible disposition.

[19]

Accordingly,
    the appeal is dismissed.

M.
    Rosenberg J.A.

J.C.
    MacPherson J.A.

Gloria
    Epstein J.A.


